      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 1 of 24


                                      No. 21-______

                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

             In re UNITED STATES DEPARTMENT OF EDUCATION, et al.,
                                          Petitioners.

UNITED STATES DEPARTMENT OF EDUCATION; and MIGUEL A. CARDONA, in his
             official capacity as Secretary of the Department of Education,
                                                       Petitioners–Defendants,
                                                 v.
     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                                      CALIFORNIA,
                                                       Respondent,
  THERESA SWEET; ALICIA DAVIS; TRESA APODACA; CHENELLE ARCHIBALD;
 JESSICA DEEGAN; SAMUEL HOOD; and JESSICA JACOBSON, on behalf of themselves
                              and all others similarly situated,
                                                       Real-Parties-in-Interest–Plaintiffs,
                                      ELISABETH DEVOS,
                                                       Real-Party-in-Interest–Movant.

PETITION FOR A WRIT OF MANDAMUS TO THE UNITED STATES DISTRICT
       COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                SARAH E. HARRINGTON
                                                 Deputy Assistant Attorney General
                                                MARK R. FREEMAN
                                                MARK B. STERN
                                                JOSHUA M. SALZMAN
                                                SEAN JANDA
                                                 Attorneys, Appellate Staff
                                                 Civil Division
                                                 U.S. Department of Justice
                                                 950 Pennsylvania Avenue NW
                                                 Washington, DC 20530
                                                 202-514-3388
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 2 of 24




                                 INTRODUCTION

      Pursuant to the All Writs Act, 28 U.S.C. § 1651, and Federal Rule of Appellate

Procedure 21, the federal government respectfully petitions this Court to issue a writ

of mandamus directing the district court to reverse its order of May 19, 2021, which

authorizes plaintiffs to take the deposition of former Secretary of Education Elisabeth

DeVos. The district court has stayed its order to permit this Court’s review.

      The underlying class action concerns applications for loan relief by students

who attended, in many cases, for-profit, now-defunct institutions. Plaintiffs sought

relief under Department of Education regulations that authorize such relief when a

student can demonstrate some actionable misconduct of their school, such as a

material misrepresentation about the school’s job placement rates that induced the

student to attend the school (and to take out a qualifying loan to do so). This petition

does not concern the merits of the underlying case. The Department of Education is

committed to providing the full relief to which qualifying students are entitled and is

working to ensure that such relief is provided equitably and expeditiously and is

actively engaged in determining whether policy changes would ensure that the

program works well for all student borrowers. This petition addresses the narrow but

significant question of whether the district court erred in taking the extraordinary step

of compelling the deposition of the former Secretary.

      Plaintiffs filed the underlying suit in 2019, claiming that the Department of

Education had unreasonably delayed in acting on their applications for relief for a
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 3 of 24




period of approximately one year (a pause in decisions that eventually extended to

approximately 18 months) after another district court enjoined the Department’s

methodology for determining loan relief in 2018. See Calvillo Manriquez v. DeVos, 345

F. Supp. 3d 1077 (N.D. Cal. 2018), appeal pending, No. 18-16375 (9th Cir.). Since this

suit was filed, the Department has issued determinations on a substantial number of

applications—although many remain pending—and plaintiffs have filed a

supplemental complaint that further alleges that those determinations lack adequate

reasoning. The suit at this point thus presents questions regarding plaintiffs’ assertions

of unreasonable delay and the adequacy of determinations issued to date.

       Claims regarding asserted unreasonable delay of agency action or the adequacy

of agency explanations are not uncommon. It has never been thought that district

courts can compel the testimony of Cabinet secretaries on the theory that they might

supplement the administrative record (and, in this case, the extensive discovery

already permitted by the district court). And there is no basis whatsoever for

compelling such testimony here. It is firmly established that absent extraordinary

circumstances, an agency decisionmaker may not be “subjected to [an] examination”

“regarding the process by which he reached the conclusions of his [decision],

including the manner and extent of his study of the record and his consultation with

subordinates.” United States v. Morgan, 313 U.S. 409, 422 (1941); see also Kyle Eng’g Co. v.

Kleppe, 600 F.2d 226, 231 (9th Cir. 1979) (“Heads of government agencies are not


                                             2
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 4 of 24




normally subject to deposition[.]”). That principle applies with the same force today as

it did when the Supreme Court issued its decision in Morgan. As the Supreme Court

recently reiterated, the principle “reflects the recognition that further judicial inquiry

into executive motivation represents a substantial intrusion into the workings of

another branch of Government and should normally be avoided.” Department of

Commerce v. New York, 139 S. Ct. 2551, 2573 (2019).

       Discovery in this case was initiated sua sponte by the district court on the theory

that one of the explanations offered by the Department for a delay in processing

applications was pretextual. Even assuming that was the case, it would provide no

warrant for compelling the deposition of the head of the Department, whose

testimony is in no respect necessary to resolving plaintiffs’ claims. Moreover, as

discussed below, the explanation for the delay was not pretextual, and there is no

indication that the former Secretary has any unique, relevant knowledge that could

bear on plaintiffs’ claims.

       This Court has recognized that it is appropriate to exercise its mandamus

authority to review discovery orders that raise significant separation of powers

concerns. See Karnoski v. Trump, 926 F.3d 1180, 1207 (9th Cir. 2019) (per curiam). And,

in light of the special concerns raised by attempts to probe the mental processes of

decisionmakers, “[m]any decisions hold that mandamus is appropriate when a district

judge inappropriately compels a ranking federal official to appear personally rather


                                             3
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 5 of 24




than by counsel.” In re Commodity Futures Trading Comm’n, 941 F.3d 869, 872 (7th Cir.

2019) (citing cases). Such relief is particularly warranted when a court orders a former

Cabinet secretary to be deposed and is plainly appropriate here.

                                    STATEMENT

       1. Under Title IV of the Higher Education Act of 1965, 20 U.S.C. § 1070 et seq.,

the Secretary of Education is charged with administering certain student loan

programs, including the William D. Ford Federal Direct Loan Program, which allows

students to receive Direct Loans from the federal government to pay for educational

expenses, and the Federal Family Education Loan Program, which discontinued

making new loans in 2010 and under which students obtained private loans that were

subsidized and guaranteed by the federal government.

       Congress has authorized the Secretary to relieve the borrower of the obligation

to repay those loans in certain circumstances in which the borrower’s institution has

engaged in actionable misconduct, such as by providing prospective students with

materially false information to induce their attendance. See, e.g., 20 U.S.C. § 1087e(h).

The Department first promulgated regulations specifying the particular conduct giving

rise to a borrower-defense claim in 1994, see 59 Fed. Reg. 61,664 (Dec. 1, 1994), and

the Department amended those regulations in 2016 and 2019, see 81 Fed. Reg. 75, 926,

76,080 (Nov. 1, 2016); 84 Fed. Reg. 49,788, 49,926 (Sept. 23, 2019). Cf. 34 C.F.R.

§ 685.206. In evaluating claims for loan relief, the Department determines whether the


                                            4
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 6 of 24




borrower has established the existence of misconduct that gives rise to a claim under

the applicable regulation. If the borrower has done so, the Department then

determines the appropriate degree of loan obligation to discharge as relief. See Jones

Decl. ¶ 24 (Add. 67-68).

      In issuing the 2016 regulations, the Department noted that the borrower-

defense process had been “rarely used” before 2015. See 81 Fed. Reg. 39,330, 39,330

(June 16, 2016). That year, however, Corinthian Colleges, Inc., a for-profit company

that operated a number of postsecondary schools with a collective enrollment of more

than 70,000 students, filed for bankruptcy. Responding to the resulting “flood” of

borrower-defense claims submitted by Corinthian students, id. at 39,330-39,331,

39,335, the Department sought to develop internal processes and infrastructure to

allow the consistent and timely adjudication of claims. See generally Nevin Decl. ¶¶ 9-54

(Add. 79-88). For the most part, the Department focused its efforts on claims related

to certain schools’ misrepresentations of their job-placement rates. For the limited

classes of claims that the Department decided prior to 2017, the Department generally

approved the claims where relevant misrepresentations were established and awarded

full loan discharges as relief. See Nevin Decl. ¶¶ 10, 45 (Add. 79, 87); Federal Student

Aid Enforcement Office, Report on Borrower Defense 2-3 (Oct. 28, 2016) (Add. 94-95).

      In December 2017, after review of the then-existing procedures for evaluating

borrower-defense claims, the Department announced the development of a new


                                            5
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 7 of 24




methodology for determining the appropriate amount of loans to be discharged. That

methodology generally resulted in fewer cases in which the Department determined

that full loan discharges were appropriate. See Jones Decl. ¶¶ 15-16 (Add. 64-65);

Nevin Decl. ¶¶ 62-64 (Add. 90)

       In May 2018, a district court in another suit preliminarily enjoined use of the

methodology on the ground that it likely violated the Privacy Act. See Calvillo

Manriquez v. DeVos, 345 F. Supp. 3d 1077 (N.D. Cal. 2018), as amended by Am. Order at

1, No. 3:17-cv-7210 (N.D. Cal. June 19, 2018) and clarified by Order at 1 (N.D. Cal.

Aug. 30, 2018), appeal pending, No. 18-16375 (9th Cir.). By that point, the Department

had resolved approximately 60,000 claims, but more than 100,000 claims remained

pending. Dist. Ct. Op., Dkt. No. 53, at 2 (Add. 2).

       After the injunction issued, the Department paused issuing final decisions on

claims while it worked to develop a new methodology. See Jones Decl. ¶¶ 19-23 (Add.

65-67). While the Department was engaged in that process, a different court ordered

the Department to implement provisions of the 2016 regulations that significantly

altered the substantive standards for adjudicating some borrower-defense claims and

changed the process for adjudicating all such claims. See Jones Decl. ¶¶ 7-8 (Add. 61-

62); cf. Bauer v. DeVos, 332 F. Supp. 3d 181 (D.D.C. 2018); California Ass’n of Private

Postsecondary Sch. v. DeVos, 344 F. Supp. 3d 158 (D.D.C. 2018). The Department was

thus simultaneously developing a new relief methodology while also responding to the


                                             6
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 8 of 24




requirements of the new injunction, at a time when it was short-staffed and also

spending significant resources on developing a claims-management platform. See

Jones Decl. ¶¶ 8-11 (Add. 62-63); Foss Decl. (Add. 71-75); Nevin Decl. ¶¶ 23, 32-36

(Add. 82, 84-85).

      2. When the Department had not issued new determinations by the following

June, plaintiffs filed their class-action complaint alleging that the Department had

“unreasonably delayed” adjudicating their claims and seeking an order pursuant to 5

U.S.C. § 706(1) to compel the Department to “start granting or denying their

borrower defenses.” See Compl. ¶¶ 10, 377-89, Dkt. No. 1, Sweet v. Cardona, No. 3:19-

cv-3674 (N.D. Cal.).

      After the district court certified a class of similarly situated borrowers, the

Department lodged a certified administrative record and both parties moved for

summary judgment. While the parties’ cross-motions for summary judgment were

pending, the parties reached, and the district court granted preliminary approval for, a

proposed settlement, which contemplated a timeline for the Secretary to resolve

pending claims. See Dkt. No. 103, Sweet (May 22, 2020) (order granting preliminary

approval). A few months before that preliminary approval, in December 2019, the

Department announced that it had finished developing a new relief methodology and

resumed resolving claims, see Dist. Ct. Op. 3 (Add. 3), issuing final decisions on more

than 130,000 claims by August 2020. See Dkt. No. 116, Sweet (Sept. 4, 2020), at 1 (Add.


                                            7
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 9 of 24




99). Many of those decisions were provided to borrowers through “form denial

letters” containing “standardized justifications based on common deficiencies that the

Department has identified across thousands of applications, such as a failure to plead

actionable misconduct or failure to provide evidence to support the claim.” See Dkt.

No. 116, Sweet, at 3 (Add. 101).

       Plaintiffs complained that these denial letters failed to provide adequate

explanations for the Department’s determinations, which included an increased rate

of claim denials. See Dkt. No. 115, Sweet (Aug. 31, 2020); Dist. Ct. Op. 3 (Add. 3).1

Based on those concerns, the district court denied final approval of the parties’ class-

action settlement, concluding that there had been “no meeting of the minds” with

respect to the detail required in a final decision. See Dkt. No. 146, Sweet (Oct. 19,

2020), at 7-10 (Add. 19-22).

       At the same time, the court sua sponte ordered extra-record discovery. See Dkt.

No. 146, Sweet, at 11-16 (Add. 23-28). The court concluded that discovery was

justified on the ground that the Department’s explanation for not issuing

determinations between June 2018 and December 2019 was pretextual. Id. at 11-14

(Add. 23-26). The court noted that one of several reasons identified by the

Department for the pause in claims determinations was that assessing claims is time-


1
 Plaintiffs have since filed a Supplemental Complaint adding claims that challenge the
adequacy of the form denial notices under the Administrative Procedure Act and the
Due Process Clause. See Dkt. No. 198, Sweet (May 4, 2021).
                                           8
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 10 of 24




consuming and complex. The court concluded that this explanation was

“incongruent” with the form denial letters, which “bear no indication” of such time-

consuming work. Id. (quotation omitted). Declaring that “[w]e need to know what is

really going on,” the court ordered discovery into both the development of the form

denial letters and the extent to which the difficulty of reviewing applications actually

caused the previous 18-month pause. Id. at 15-16 (Add. 27-28).

      3. Following the district court’s discovery order, the Department produced

thousands of documents, provided four deponents, and responded to twenty

interrogatories. See Mot. to Quash, Dkt. No. 34, at 1 (Add. 35). Nevertheless, after

receiving that discovery, plaintiffs asserted that the information already produced “left

holes” related to the reasons for the pause and the development of the form denial

notices “that can only be filled by Secretary DeVos’s personal knowledge.” Id. at 6

(quotation omitted) (Add. 40). On that basis, plaintiffs served a Rule 45 subpoena on

now-former Secretary DeVos, seeking her deposition. Plaintiffs sought compliance

with the subpoena in the Southern District of Florida; the Department thus filed its

motion to quash in the District Court for the Southern District of Florida, and that

court transferred the proceeding to the court hearing the underlying action. See In re




                                            9
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 11 of 24




Subpoena Served on Elisabeth DeVos, 2:21-mc-14073 (S.D. Fla.), transferred, 3:21-mc-

80075 (N.D. Cal.).2

      After the transfer, the Department again moved to quash the subpoena, which

the district court denied on May 19, 2021, relying primarily on its previous

determination that the reasons for the pause articulated in the administrative record

were pretextual. See Dist. Ct. Op. 6 (Add. 6). The court also noted statements, cited by

plaintiffs, from various deponents suggesting that the Secretary took a general interest

in the borrower-defense claims and that the deponents were unaware who had

ordered the pause in issuing final decisions. Id. at 6-9 (Add. 6-9). And although the

court recognized that the plaintiffs had not made “literal[ly] exhausti[ve]” efforts to

obtain the requested information from other sources, it determined that they had

made reasonable efforts. Id. at 10-11 (Add. 10-11). On this ground the court

concluded plaintiffs should be able to depose former Secretary DeVos for three hours

about the “actual cause for the challenged eighteen-month delay” and the development

of the form denial letters. Id. at 11 (Add. 11). The court stayed its order “for fourteen

days or until the resolution of any mandamus review.” Id. at 12 (Add. 12).


2
 Former Secretary DeVos objected to the transfer order, both before the district
court and, when that court denied relief, through a mandamus petition to the United
States Court of Appeals for the Eleventh Circuit. See Dkt. No. 30, In re DeVos, No.
2:21-mc-14073 (S.D. Fla.); In re DeVos, No. 21-11239 (11th Cir.). After the Eleventh
Circuit denied the petition, the former Secretary filed a petition for en banc review
which remains pending. The government took no position with respect to the
mandamus petition and informed the Eleventh Circuit accordingly.
                                           10
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 12 of 24




                                     ARGUMENT

   THIS COURT SHOULD EXERCISE ITS MANDAMUS AUTHORITY TO
   BLOCK THE DEPOSITION OF THE FORMER SECRETARY OF EDUCATION

      Mandamus relief is appropriate where a petitioner has “no other adequate

means to attain the relief desired,” where “the right to the writ is clear and

indisputable,” and where “‘the writ is appropriate under the circumstances.’” Karnoski

v. Trump, 926 F.3d 1180, 1203 (9th Cir. 2019) (per curiam) (quoting Cheney v. U.S. Dist.

Court for the Dist. of Columbia, 542 U.S. 367, 381 (2004)). This Court considers

“(1) whether the petitioner has no other means, such as a direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in any way not

correctable on appeal; (3) whether the district court’s order is clearly erroneous as a

matter of law; (4) whether the district court’s order is an oft repeated error or

manifests a persistent disregard of the federal rules; and (5) whether the district

court’s order raises new and important problems or issues of first impression.” Id.

These factors “serve as guidelines,” and “[n]ot every factor need be present at once”

or even “point in the same direction” for a writ of mandamus to issue. Hernandez v.

Tanninen, 604 F.3d 1095, 1099 (9th Cir. 2010) (quotations omitted).

      A.     Mandamus Review Is Appropriate to Preclude Litigants
             from Taking Depositions to Probe the Mental Processes of a
             Former Cabinet Secretary

      1. Under the Administrative Procedure Act, a court’s review of agency action is

typically “based on the record the agency presents to the reviewing court.” Florida

                                            11
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 13 of 24




Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985). This “principle reflects the

recognition that further judicial inquiry into executive motivation represents a

substantial intrusion into the workings of another branch of Government and should

normally be avoided.” Department of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019)

(quotation omitted). “[T]he APA’s record-review limitation reflects a desire to avoid

interfering with the decisionmaking process of a co-equal branch of government.”

Ramos v. Wolf, 975 F.3d 872, 901 (9th Cir. 2020) (R. Nelson, J., concurring).

       These concerns are significantly heightened when a party seeks to depose a

Cabinet secretary. The Supreme Court crystalized the concerns in United States v.

Morgan, 313 U.S. 409, 422 (1941), where it condemned the lower court’s willingness in

that case to permit the deposition of the Secretary of Agriculture “regarding the

process by which he reached the conclusions of his order, including the manner and

extent of his study of the record and his consultation with subordinates.” The Court

stressed that “it was not the function of the court to probe the mental processes of

the Secretary” and that, “[j]ust as a judge cannot be subjected to such a scrutiny, so

the integrity of the administrative process must be equally respected.” Id. (citation and

quotations omitted).

       It is thus firmly established that “[h]eads of government agencies are not

normally subject to deposition.” Kyle Eng’g Co. v. Kleppe, 600 F.2d 226, 231 (9th Cir.

1979) (citing Peoples v. U.S. Dep’t of Agriculture, 427 F.2d 561, 567 (D.C. Cir. 1970)). As


                                            12
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 14 of 24




the Fourth Circuit explained three decades ago, “[s]ince Morgan, federal courts have

consistently held that, absent ‘extraordinary circumstances,’ a government decision-

maker will not be compelled to testify about his mental processes in reaching a

decision, ‘including the manner and extent of his study of the record and his

consultations with subordinates.’” Franklin Sav. Ass’n v. Ryan, 922 F.2d 209, 211 (4th

Cir. 1991) (quotation omitted) (citing Simplex Time Recorder Co. v. Secretary of Labor, 766

F.2d 575, 586 (D.C. Cir. 1985); Sweeney v. Bond, 669 F.2d 542, 546 (8th Cir. 1982),

abrogated on other grounds by O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712

(1996); Kyle Eng’g, 600 F.2d at 231-32; and Warren Bank v. Camp, 396 F.2d 52, 56 (6th

Cir. 1968)). The court emphasized that the judiciary is not “to probe the mental

processes of an executive or administrative officer,” and that “[o]nly where there is a

clear showing of misconduct or wrongdoing is any departure from this rule

permitted.” Id. (quoting Carl Zeiss Stiftung v. V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318, 325-

26 (D.D.C. 1966), aff’d, 384 F.2d 979 (D.C. Cir. 1967)).

       That rule has remained constant over the following three decades, and the

concerns animating the rule “hardly become[] inapplicable upon an official’s departure

from his office.” In re United States, 542 F. App’x 944, 948-49 (Fed. Cir. 2013) (issuing

mandamus to preclude testimony of Chairman of the Federal Reserve).

       2. This Court has recognized that separation of powers concerns warrant the

exercise of its mandamus authority to preclude discovery into agency decisionmaking


                                              13
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 15 of 24




even when the direct testimony of the decisonmaker is not at issue. See Karnoski v.

Trump, 926 F.3d 1180, 1207 (9th Cir. 2019) (per curiam). And, in light of the special

concerns raised by attempts to probe the mental processes of decisionmakers,

“[m]any decisions hold that mandamus is appropriate when a district judge

inappropriately compels a ranking federal official to appear personally rather than by

counsel.” In re Commodity Futures Trading Comm’n, 941 F.3d 869, 872 (7th Cir. 2019)

(citing In re United States, 624 F.3d 1368, 1372 (11th Cir. 2010) (EPA Administrator); In

re Cheney, 544 F.3d 311, 314 (D.C. Cir. 2008) (Vice President’s Chief of Staff); In re

United States, 197 F.3d 310, 313-14 (8th Cir. 1999)(Attorney General and Deputy

Attorney General); In re FDIC, 58 F.3d 1055, 1060 (5th Cir. 1995) (three FDIC Board

members); In re United States, 985 F.2d 510, 512 (11th Cir. 1993) (FDA

Commissioner); and U.S. Bd. of Parole v. Merhige, 487 F.2d 25, 29 (4th Cir. 1973)

(Parole Board members)).

      That a proposed deposition is subject to significant limitations—even

limitations much more significant than those at issue here—does not alter the

analysis. For example, the Eleventh Circuit issued a writ of mandamus to quash an

order directing the Commissioner of the Food and Drug Administration “to be

available for thirty minutes” by telephone. In re United States, 985 F.2d at 511-13. As

the Eleventh Circuit later explained in precluding the testimony of the EPA

Administrator, even given that significant limitation, “compelling the testimony of the


                                            14
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 16 of 24




Commissioner of the Food and Drug Administration ‘would have [had] serious

repercussions for the relationship between two coequal branches of government.’” In

re United States, 624 F.3d at 1372 (quoting In re United States, 985 F.2d at 513).

       B.     The District Court Clearly Erred in Concluding that
              Extraordinary Circumstances Justified Secretary DeVos’s
              Deposition

       1. The only asserted purpose for deposing former Secretary DeVos is to probe

her mental processes related to official agency action. As discussed above, plaintiffs

filed suit in 2019 to compel final decisions on pending applications for loan relief on

the ground that those decisions had been unreasonably delayed. After the Department

resumed issuing determinations and issued a number of form denials, plaintiffs

further asserted that the explanations for those denials were inadequate.

       Plaintiffs have identified no respect in which the testimony of the former

Secretary is necessary to the determination of their claims. Indeed, it is unclear that

she could provide testimony that is even relevant to their pending claims, much less

provide information not available elsewhere.

       The challenged agency actions here must “stand or fall on the propriety” of the

explanation “on the administrative record,” “not some new record made initially in

the” district court, Camp v. Pitts, 411 U.S. 138, 142-43 (1973). By the same token, as

the decisions discussed above make clear, only “extraordinary circumstances” can

justify a deposition of this kind. NEC Corp. v. United States, 151 F.3d 1361, 1375-76


                                             15
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 17 of 24




(Fed. Cir. 1998) (quoting Simplex Time Recorder Co., 766 F.2d at 586). Although precise

articulations of the governing standard vary, it is generally agreed that to demonstrate

“extraordinary circumstances,” a plaintiff must show that the official possesses

information that is “essential” to resolving her claims and that is “not obtainable from

another source.” In re United States, 197 F.3d at 313-14 (quotation omitted); see also, e.g.,

In re United States, 542 F. App’x at 948; In re United States, 624 F.3d at 1372-73.

       The views of any official at the Department of Education—including the

former Secretary—have no bearing on the facial adequacy of the determinations

issued by the Department or on their timeliness. Suits under the APA often challenge

the adequacy of the explanation provided for agency determinations or assert that an

agency has unreasonably delayed in discharging its responsibilities. It has never been

thought that courts in such cases can order the testimony of an agency head except in

the rarest circumstances.

       This is plainly not such a case. Whether the letters issued to date are legally

adequate is a question of law. That the Department did not issue new determinations

for an extended period after its existing methodology was enjoined in Calvillo

Manriquez, is a matter of record. Plaintiffs challenge the reasonableness of the

Department’s current efforts to resolve loan relief applications. But the former

Secretary can provide no relevant, much less essential, information on that question.

And the current Department is committed to resolving the applications for loan relief


                                             16
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 18 of 24




at the earliest possible time and to providing the relief to which eligible borrowers are

entitled.

       The impropriety of requiring the testimony of the former Secretary is

underscored by the discovery plaintiffs have already received. As part of its response

to plaintiffs’ discovery requests, the Department conducted a search of responsive

documents from certain specified custodians, including Secretary DeVos. That search

produced approximately 500 responsive documents in addition to a number of

additional privileged documents—but only two emails sent to Secretary DeVos, two

documents with Secretary DeVos as a custodian, and not a single email sent by

Secretary DeVos. See Mot. to Quash 8-9 (Add. 42-43). In concluding that the

Secretary would nevertheless possess relevant information, the district court simply

noted snippets of testimony from other deponents disclaiming knowledge of who

made the decision to pause issuing final determinations. See Dist. Ct. Op. 7 (Add. 7).

But none of those deponents suggested that the explanation for the pause reflected in

the administrative record was inaccurate or incomplete, belying any conclusion that

further discovery is required here. Nor did any deponent suggest that Secretary

DeVos herself directed the pause or developed the form letters, much less that she

did so through a process that would have left her in sole possession of any relevant

information.




                                           17
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 19 of 24




       Plaintiffs’ inability to demonstrate that they cannot obtain the requested

information through less burdensome means is further confirmed by their failure to

reasonably exhaust even the already authorized avenues of discovery. Plaintiffs failed

to seek a Rule 30(b)(6) deposition, even though such a deposition would have allowed

the plaintiffs to ask a designated Department witness about information known or

reasonably available to the Department as a whole. See Mot. to Quash 17 (Add. 51).

Similarly, plaintiffs chose not to use all of their available interrogatories and declined

the Department’s offer to explore whether the Department might be able to

supplement previous interrogatory responses to provide the information plaintiffs

seek. See id. at 17-18 (Add. 51-52). In addition, even as plaintiffs were seeking to

enforce their subpoena, they continued to serve document requests on the

Department—and the Department continued to respond to those requests by

producing additional documents. See id. at 8-9 (Add. 42-43).

       2. The district court justified its sua sponte order for extra-record discovery on

the ground that the Department’s explanation for not issuing determinations between

June 2018 and December 2019 was pretextual. Dkt. No. 146, Sweet, at 11-14 (Add. 23-

26). Even assuming that conclusion were correct, it would not warrant the deposition

of the former Secretary. The particular statement to which the district court objected

was not made by the Secretary and there is no indication that the former Secretary can

provide any relevant information, much less that she has any crucial information in


                                            18
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 20 of 24




her sole possession. And the grounds for a delay two years ago are at best marginally

relevant to the reasonableness of the agency’s present actions.

      Even on its own terms, moreover, the court’s statement regarding pretext is

without basis. The court noted that one of several reasons identified by the

Department was that assessing claims is time-consuming and complex. The court

found this explanation to be “incongruent” with the form denial letters, which the

court believed “bear no indication” of such time-consuming work, Dkt. No. 146, Sweet,

at 11-14 (quotation omitted) (Add. 23-26), and declared that “[w]e need to know what

is really going on,” id. at 15-16 (Add. 27-28). At most, the court’s belief that the form

denial letters did not reflect time-consuming work would be consistent with a finding

that the agency’s explanation for delay was unpersuasive and that the agency failed to

meet its burden. It does not justify extra-record discovery in an APA case, much less

the deposition of the former Secretary.

      In any event, there is no basis for the court’s characterization of the agency’s

explanation as relying “largely on the backbreaking effort required to review individual

applications.” Dkt. No. 146, Sweet, at 15 (Add. 27). On the contrary, as the

administrative record explains, the Department’s methodology for determining the

extent of loan relief had been enjoined in May 2018 by the district court in Calvillo

Manriquez. The Department then “prioritized development” of a new methodology,

believing it “imperative to have [that new methodology] in place before finalizing


                                            19
      Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 21 of 24




decisions approving borrower defense claims and awarding relief.” Jones Decl. ¶ 25

(Add. 68); see also Jones Decl. ¶ 27 (Add. 69) (explaining that the Department “decided

that it should not issue denials until it has a methodology in place that will also allow it

to issue approvals” for fear that “borrowers could be confused and believe that the

Department would not be approving any claims – which is not the case”). The

administrative record also explains that the agency, which was already short-staffed,

was required to devote resources at the same time to implementing provisions of the

2016 regulations in response to the district court orders in Bauer and California Ass’n of

Private Postsecondary Schools and to developing a critical claims-management platform.

See Jones Decl. ¶¶ 8-11 (Add. 62-63); Foss Decl. (Add. 71-75); Nevin Decl. ¶¶ 23, 32-

38 (Add. 82, 84-85).

       Far from being “contrived,” Department of Commerce, 139 S. Ct. at 2575, the

reasons identified by the agency were fully supported by the record. Indeed, even if

the district court believed that those articulated reasons did not represent the full

range of “actual” reasons for the pause, Dist. Ct. Op. 11 (Add. 11), the Supreme Court

has explained that agency “decisions are routinely informed by unstated

considerations of,” among other things, “politics,” “public relations,” and “interest

group relations,” and that the influence of such routine, unstated considerations is not

a basis to find impermissible pretext justifying extra-record discovery. Department of

Commerce, 139 S. Ct. at 2573.


                                            20
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 22 of 24




      In short, the district court disregarded the primary bases of the agency’s

explanation to focus on a single secondary reason regarding the complexity of claims

resolution that the court chose to deem pretextual. More crucially, even if the court

were not mistaken in this regard, no basis would exist for requiring the deposition of

the former Secretary. This Court should exercise its mandamus authority to correct

that error and halt the deposition.

                                      CONCLUSION

      For the foregoing reasons, the Court should grant the petition for a writ of

mandamus and direct the district court to grant the government’s motion to quash

plaintiffs’ subpoena seeking a deposition of former Secretary DeVos.

                                           Respectfully submitted,

                                           SARAH E. HARRINGTON
                                            Deputy Assistant Attorney General
                                           MARK R. FREEMAN
                                           MARK B. STERN
                                           JOSHUA M. SALZMAN

                                           s/ Sean Janda
                                           SEAN JANDA
                                            Attorneys, Appellate Staff
                                            Civil Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Avenue NW
                                            Washington, DC 20530
                                            202-514-3388
 JUNE 2021



                                          21
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 23 of 24




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this petition complies with the limit of Ninth Circuit Rule

21-2(c) and 32-3(2) because it totals 4923 words, excluding the parts exempted by

Federal Rule of Appellate Procedure 32(f). I further certify that this petition complies

with the typeface and type-style requirements of Federal Rules of Appellate Procedure

27(d)(1)(E), 32(a)(5), and 32(a)(6) because it has been prepared using Microsoft Word

2016 in a proportionally spaced typeface, 14-point Garamond font.

                                           s/ Sean Janda
                                          SEAN JANDA
     Case 3:21-mc-80075-WHA Document 59-1 Filed 06/02/21 Page 24 of 24




                             CERTIFICATE OF SERVICE

      I hereby certify that on June 2, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the appellate CM/ECF system. Service has been

accomplished via email to the following counsel:

      Counsel for Real-Parties-in-Interest–Plaintiffs:

      Eileen M. Connor (econnor@law.harvard.edu)
      Toby R. Merrill (tomerrill@law.harvard.edu)
      Margaret E. O’Grady (mogrady@law.harvard.edu)
      Rebecca C. Ellis (rellis@law.harvard.edu)
      Joseph Jaramillo (jjaramillo@heraca.org)
      Claire Torchiana (ctorchiana@heraca.org)
      Manuel Juan Dominguez (jdominguez@cohenmilstein.com)

      Counsel for Real-Party-in-Interest–Movant:

      Jesse Panuccio (jpanuccio@bsfllp.com)

The district court will be provided with a copy of this petition for writ of mandamus

pursuant to Federal Rule of Appellate Procedure 21(a).

                                                          s/ Sean Janda
                                                         SEAN JANDA
